— Appeal by the People from an order of Supreme Court, Kings County, entered July 15, 1974, which granted the branch of a motion by defendant Sharon Miller to dismiss the indictment as to her. *873Order reversed, on the law, and indictment reinstated as to defendant Sharon Miller. Defendant Sharon Miller and three others were charged in a multicount indictment, inter alia, with the crimes of robbery in the first degree and attempted murder arising out of a robbery and shooting of a cab driver as this defendant and her companions were leaving the cab. Her presence at the scene, her association with the codefendants before and after the offense and her sharing in the proceeds constitute prima facie proof, legally sufficient to sustain this indictment (Penal Law, § 20.00; CPL 190.65; People v Mayo, 36 NY2d 1002). Martuscello, Acting P. J., Cohalan, Brennan, Munder and Shapiro, JJ., concur.